In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00088-CR



          JAMES MICHAEL JONES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F9727




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                     ORDER

            Appellant James Michael Jones appeals from his conviction of aggravated assault with a

deadly weapon. On September 1, 2022, Jones’s court-appointed appellate counsel filed an

Anders1 brief, and on September 26, 2022, Jones filed a pro se motion for access to the appellate

record for purposes of preparing a response to his counsel’s Anders brief. Jones’s motion for

access to the appellate record is granted. Under Kelly v. State,2 we are required to enter an order

specifying the procedure to be followed to ensure Jones’s access to the record.

            On September 27, 2022, this Court mailed a complete paper copy of the appellate record

to Jones. Allowing ten days from the date of this order for the record to be delivered to Jones

and giving him thirty days to prepare his pro se response, we hereby set November 14, 2022, as

the deadline for Jones to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT


DATE:               September 27, 2022




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2